
	

114 HR 1737 : Reforming CFPB Indirect Auto Financing Guidance Act
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1737
		IN THE SENATE OF THE UNITED STATES
		November 19, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To nullify certain guidance of the Bureau of Consumer Financial Protection and to provide
			 requirements for guidance issued by the Bureau with respect to indirect
			 auto lending.
	
	
 1.Short titleThis Act may be cited as the Reforming CFPB Indirect Auto Financing Guidance Act. 2.Nullification of auto lending guidanceBulletin 2013–02 of the Bureau of Consumer Financial Protection (published March 21, 2013) shall have no force or effect.
 3.Guidance requirementsSection 1022(b) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(b)) is amended by adding at the end the following:
			
 (5)Guidance on indirect auto financingIn proposing and issuing guidance primarily related to indirect auto financing, the Bureau shall— (A)provide for a public notice and comment period before issuing the guidance in final form;
 (B)make available to the public, including on the website of the Bureau, all studies, data, methodologies, analyses, and other information relied on by the Bureau in preparing such guidance;
 (C)redact any information that is exempt from disclosure under paragraph (3), (4), (6), (7), or (8) of section 552(b) of title 5, United States Code;
 (D)consult with the Board of Governors of the Federal Reserve System, the Federal Trade Commission, and the Department of Justice; and
 (E)conduct a study on the costs and impacts of such guidance to consumers and women-owned, minority-owned, veteran-owned, and small businesses, including consumers and small businesses in rural areas..
 4.Rule of constructionNothing in this Act shall be construed to apply to guidance issued by the Bureau of Consumer Financial Protection that is not primarily related to indirect auto financing.
		
	Passed the House of Representatives November 18, 2015.Karen L. Haas,Clerk
